Citation Nr: 0016700	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Hospital and Regional 
Office Center (HROC) in Sioux Falls, South Dakota.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's low back disorder and his period of active duty 
service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a low back disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  
  
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, the October 1997 and March 1999 VA examination 
reports show current diagnoses pertaining to the low back 
including myofascial pain syndrome, arthralgias of the lower 
back, chronic low back pain syndrome, and mild degenerative 
joint disease of the lumbosacral spine.  Therefore, the first 
requirement of a well grounded claim is met.  

The Board observes that although the veteran is currently 
diagnosed as having arthritis in the lumbosacral spine, there 
is no evidence showing that the disorder was manifest to a 
compensable degree within one year from his separation from 
service.  Therefore, the presumption of in-service incurrence 
is not applicable.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).   

As to the second requirement of a well grounded claim, the 
veteran generally asserts that his low back disorder began in 
service when he was struck by a vehicle.  For purposes of 
determining whether his claim is well grounded, the Board 
assumes the truthfulness of that assertion.  Arms, 12 Vet. 
App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21.  In addition, review of the veteran's service 
medical records reveals that in February 1966, the veteran 
was struck by a vehicle, incurring a contusion to the right 
hip and buttocks.  

However, the Board ultimately finds that the veteran's claim 
is not well grounded because there is no competent medical 
evidence of a nexus between the veteran's current low back 
disorder and service.  Specifically, the examiner from the 
March 1999 VA examination, after reviewing the veteran's 
service medical records and other medical evidence, opined 
that his current back problems were not related to the 
incident in service.  In fact, based on her review of the 
evidence, she suggested that the back pain was the result of 
the laminectomy he had following an automobile accident that 
occurred after service in 1970.  Absent medical evidence 
showing a relationship between the current low back disorder 
and service, the claim is not well grounded.  Epps, 126 F.3d 
at 1468.   

The Board has considered the statements made by the veteran 
during his July 1999 Travel Board hearing before the 
undersigned, as well as the July 1999 written statement from 
the veteran's wife, relating her observations of the 
veteran's back problems.  

The Board emphasizes that there is no evidence to suggest 
that the veteran or his wife are trained in medicine.  
Therefore, while they are competent to relate and describe 
his low back symptoms, they are not competent to offer an 
opinion on matters that require medical knowledge, such as a 
determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, their personal 
opinions as to whether his current low back symptoms are 
related to an incident in service is not competent medical 
evidence to establish a well grounded claim.  

In his February 1999 substantive appeal, the veteran asserted 
that several private physicians told him that, once a person 
was struck in the back, arthritic conditions occurred.  This 
statement is also insufficient to render the veteran's claim 
well grounded.  "[T]he connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette, 8 Vet. App. at 77.

The Board acknowledges that service connection may be 
established based on chronicity of a disorder in service.  
38 C.F.R. § 3.303(b).  A review of the veteran's service 
medical records reveals intermittent complaints of back pain 
from January 1966 to April 1966.  A request for a physical 
therapy consultation dated in April 1966 shows a diagnosis of 
"chronic and acute back strain" in April 1996.  However, 
there is no complaint or treatment of back pain thereafter or 
at separation.  Based on all the evidence of back pain at 
that time, the Board finds that this statement merely 
includes the word "chronic" and therefore is insufficient 
to establish the presence of a chronic low back disorder in 
service. Id.  

In addition, service connection may be established for a 
disorder seen in service if there is continuity of 
symptomatology after service. Id.  In this case, the veteran 
generally claims to have had low back symptoms since service.  
However, the provisions of 38 C.F.R. § 3.303(b) do not 
relieve a veteran of the burden of providing a medical nexus 
in order to establish a well grounded claim.  Rather, a 
veteran diagnosed with a chronic disorder must still provide 
a medical nexus between the current disorder and the putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117, 
120 (1999); McManaway v. West, 13 Vet. App. 60, 66 (1999).  
As discussed above, there is no such medical nexus evidence 
of record.    

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a low back disorder.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a low back disorder, he should submit 
competent medical evidence that in some way links his current 
low back disorder to active duty service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80. 



ORDER

Service connection for a low back disorder is denied.    



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



